IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 18, 2009

                                     No. 08-61117                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



EDDIE SHORTY,

                                                   Plaintiff - Appellant
v.

KENTRELL LIDDELL, Medical Director, Individually and in his official
capacity; THOMAS LEHMAN, Medical Director, Individually and in His
Official Capacity,

                                                   Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:07-CV-207


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Eddie Shorty, pro se, appeals the district court’s dismissal of his § 1983
deliberate indifference claim against Dr. Kentrell Liddell and an un-named
nurse, and the court’s grant of summary judgment in favor of Dr. Thomas
Lehman. Shorty complains that he suffers from headaches, dizziness, weakness,
nausea, and vomiting. He alleged that medical personnel at his correctional

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-61117

facility did not provide adequate treatment for these problems, and that their
failure to do so constituted deliberate indifference to his serious medical needs
in violation of his rights under the Eighth Amendment.
      Shorty’s medical records show that he has a history of psychiatric
problems in addition to the chronic symptoms from which he suffers, and that
the symptoms pre-date his incarceration. The records also show that since his
incarceration in 1999, he has been treated more than fifty times for his health
complaints. Prison doctors prescribed numerous medications, which Shorty has
not always been compliant in taking. Prison doctors also gave Shorty several
diagnostic tests, including a brain scan. The etiology of Shorty’s symptoms is
unknown and may be related to his psychiatric problems; a prescription for an
anti-depressant appears to have lessened, at least for a time, his chronic
headaches.
      The district court concluded that the undisputed facts showed that Shorty
did not have a cognizable deliberate indifference claim. It granted summary
judgment in favor of Dr. Lehman, who had treated Shorty, and dismissed the
claims against Dr. Liddell, who was not alleged to have had any personal
involvement in Shorty’s treatment. The court also dismissed, for failure to state
a claim, Shorty’s allegations against the nurse who dispenses his medication but
who was not named in the complaint.
      We affirm for the reasons stated by the district court in its well-reasoned
and thorough opinion of December 1, 2008. AFFIRMED.




                                       2